IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                            )          No.    78477-3-I
                                                 )
                        Respondent,              )          DIVISION ONE
                                                 )
                 v.                              )          UNPUBLISHED OPINION
                                                 )
 KEVIN JOE BRUNSON,                              )
                                                 )
                 Appellant.
__________________________________               )          FILED: September 30, 2019

       HAZELRIGG-HERNANDEZ, J.        —   Kevin J. Brunson appeals his convictions on seven

counts of robbery in the second degree following a stipulated facts bench trial. Brunson

argues that reversal is required because the trial court erred in denying his motion to

suppress evidence obtained following an illegal arrest, his motion for a Frye1 hearing

regarding the admissibility of fingerprint evidence, and his motion to sever two of the

robbery counts from the other five. Brunson further contends that the trial court abused

its discretion in ordering him to pay restitution. Because we found no error, we affirm.


                                             FACTS

      During January and February 2017, detectives from the Seattle Police Department

(SPD), King County Sheriff’s Office, and the Tukwila Police Department investigated a

series of robberies of commercial establishments located within their respective



      1   Frye v. U.s., 54 App. D.C. 46, 47, 293 F. 1013 (1923).
No. 78477-3-1/2

jurisdictions in Seattle and South King County area. The suspect wore similar clothing,

typically showed or threatened that he had a gun, showed the clerk a handwritten robbery

demand note, and placed the cash in a drawstring bag. After examining photos and video

surveillance, King County Sheriff’s Office Detective Michael M. Mellis and SPD Detective

James Rodgers agreed that the same suspect appeared to be responsible for all the

robberies.

       On February 23, 2017, Detective Mellis learned that Kevin Brunson’s fingerprint

was a match for a fingerprint found on a demand note left during a Subway restaurant

robbery. A comparison of known photographs of Brunson with surveillance images

captured during the robberies indicated that Brunson’s physical appearance appeared to

match that of the suspect.

      On March 1, 2017, Detective Mellis submitted a certification for determination of

probable cause to the King County Prosecuting Attorney’s Office.        The certification

alleged that between January 4, 2017 and February 22, 2017, Brunson committed a string

of robberies of stores in King County, including Subway, Starbucks, and Rite Aid. Relying

on this statement of probable cause, the King County Prosecuting Attorney’s Office filed

one count of robbery in the second degree against Brunson and obtained an arrest

warrant from the King County Superior Court.

      Detective James Rodgers and Detective Mellis discussed surveilling Brunson at

his regularly scheduled community custody appointment at the Department of Corrections

(DOC) office in Lakewood. On March 2, 2017, Detective Rodgers and other SPD officers

arrested Brunson when he arrived at the Lakewood DOC office. Detective Mellis was

working on another case and unavailable to be present at Brunson’s arrest. In a search



                                           2
No. 78477-3-1/3

incident to arrest, SPD officers recovered clothing worn during the robberies and items

believed to have been used during the robberies, including a black semi-automalic pellet

handgun, a can of pepper spray, a black Carhartt jacket, a black knit cap, grey Carhartt

pants, black wrap-around sunglasses, a black balaclava, a small black drawstring nylon

bag, a pair of black gloves, and a handwritten robbery demand note stating “get shot, or

all cash now, robbery.”

       On April 2, 2018, the State charged Brunson by second amended information with

seven counts of robbery in the second degree. Prior to trial, the court denied Brunson’s

motion to suppress evidence found during the search incident to his arrest. The court

also denied his motion for a Frye hearing on the admissibility of fingerprint evidence and

his motion to sever the first two counts from the remaining five counts.          Brunson

subsequently waived his right to a jury trial and agreed to proceed on a bench trial with

stipulated facts.

       The trial court found Brunson guilty as charged on seven counts of robbery in the

first degree. The court imposed concurrent standard range sentences of 72 months of

confinement on each count. The court also ordered Brunson to pay $140 in restitution to

Rite Aid. Brunson appeals.


                                      DISCUSSION

I.     Arrest Outside Jurisdiction

       Brunson argues that Seattle police officers lacked authority to arrest him in Pierce

County on a warrant obtained by the King County Prosecutor’s Office via Detective Mellis’

submission of a certification for determination of probable cause. He therefore asserts

that the trial court erred in denying his motion to suppress evidence obtained as a result


                                            3
No. 78477-3-1/4

of an illegal arrest. The State contends that the trial court properly denied Brunson’s

motion because RCW 10.93.070(5) plainly authorizes police officers to arrest persons

subject to an arrest warrant in any jurisdiction in the state. We agree with the State.

       The Washington Mutual Aid Peace Officer Powers Act of 19852, sets forth

circumstances under which an officer may enforce criminal and traffic laws outside the

officer’s jurisdiction. State v. Placiciemeier, 93 Wash. App. 472, 477, 969 P.2d 519 (1999).

In pertinent part, RCW 10.93.070 provides as follows:

       In addition to any other powers vested by law, a general authority
       Washington peace officer who possesses a certificate of basic law
       enforcement training or a certificate of equivalency or has been exempted
       from the requirement therefor by the Washington state criminal justice
       training commission may enforce the traffic or criminal laws of this state
       throughout the territorial bounds of this state, under the following
       enumerated circumstances:

       (5) When the officer is executing an arrest warrant or search warrant.

       Here, SPD officers executed in Pierce County a valid warrant for Brunson’s arrest.

RCW 10.93.070(5) clearly and unambiguously authorizes any qualified Washington

peace officer to “execut[e] an arrest warrant” anywhere within the state. Courts do not

subject an unambiguous statute to statutory construction. Cerillo v. Esparza, 158 Wash. 2d
194, 201, 142 P.3d 155 (2006). Because SPD lawfully arrested Brunson in Pierce County

pursuant to a valid arrest warrant, the trial court did not err in denying Brunson’s motion

to suppress evidence obtained in the search incident to his arrest.

       Brunson’s reliance on State v. Bartholomew, is misplaced. 56 Wash. App. 617, 784
P.2d 1276 (1990).        In Bartholomew, the Seattle Police Department received an

anonymous tip that the defendant had committed an armed robbery in Seattle. ~ at 619.


      2   Chapter 10.93 RCW


                                            4
No. 78477-3-1/5

Seattle police subsequently discovered that the defendant’s former wife was a suspect in

an armed robbery in Tacoma, and that Tacoma police had obtained a search warrant for

her residence. jçj. Seattle police entered the residence with Tacoma police and effected

a warrantless arrest of the defendant. j~, On appeal, the court rejected the State’s

argument that the arrest was authorized by RCW 10.93.070(3), which permits

extraterritorial law enforcement “in response to a request of a peace officer with

enforcement authority.” Noting that the undisputed facts showed the Seattle police were

not present in response to a request for assistance from Tacoma police, the court held

that “[a] law enforcement agency.   .   .   cannot avoid the warrant requirement by asking to

‘tag along’ on another agency’s warrant for its own purposes.” Bartholomew, 56 Wash. App.

at 622. Nor did RCW 10.93.070(5) apply to the case, as Seattle police were not executing

an arrest warrant or a search warrant. ki. at 621.

       Brunson asserts that his arrest was unlawful because RCW 10.93.070(5) does not

authorize a police officer to participate in the execution of a search warrant anywhere in

the state. But here, unlike in Bartholomew, Seattle police arrested the defendant pursuant

to a valid warrant for his arrest and without entering a residence.              Thus, RCW

10.93.070(5) plainly applies. Brunson also asserts that RCW 10.93.070(3) does not apply

because Detective Mellis did not request that Detective Rodgers execute the warrant.

But the State does not rely on RCW 10.93.070(3) as legal authority for Brunson’s arrest.

That subsection has no bearing on the outcome of this case.


II.   Admissibility of Fingerprint Evidence

      Brunson argues that the trial court erred in denying his pretrial motion for a Frye

hearing regarding the ACE-V fingerprint analysis technique used to link him to a


                                                 5
No. 78477-3-1/6

handwritten demand note left behind during one of the robberies. We review a trial court’s

decision whether to conduct a Frye hearing de novo. State v. Gregory, 158 Wash. 2d 759,

830, 147 P.3d 1201 (2006) (overruled by State v. W.R., Jr., 181 Wash. 2d 757, 336 P.3d
1134 (2014)).

       Under the Frye standard for admissibility, “evidence deriving from a scientific

theory or principle is admissible only if that theory or principle has achieved general

acceptance in the relevant scientific community.” State v. Baity, 140 Wash. 2d 1, 10, 991
P.2d 1151 (2000) (quoting State v. Martin, 101 Wash. 2d 713, 719, 684 P.2d 651 (1984)).

Where the evidence does not involve new scientific principles or methods of proof, a Frye

hearing is unnecessary. State v. Sipin, 130 Wash. App. 403, 415, 123 P.3d 862 (2005).

“[A]fter general acceptance of a methodology in the scientific community, application of

the methodology to a particular case is a matter of weight and admissibility under ER

702.” State v. Lizarraga, 191 Wash. App. 530, 566, 364 P.3d 810 (2015) (citing Baity, 140
Wash. 2d at 10).

       “Washington has a long history of admitting fingerprint identification evidence.”

State v. Pigott, 181 Wash. App. 247, 249, 325 P.3d 247 (2014). In Pigott, the defendant

argued that new evidence raised questions regarding the general acceptance of the ACE

V fingerprint analysis technique. ki. In support of this argument, the defendant cited Drs.

Ralph and Lyn Haber, who assert that “fingerprinting is not an exact science.” j~ at 250.

The Habers relied on a 2009 report by the National Research Council of the National

Academy of Sciences (2009 Report) “which recommended additional testing to determine

the reliability of latent fingerprint analysis generally and the ACE-V methodology in

particular.” j~ç~ at 250-51. Noting that “[t]he reliability of fingerprint identification has been



                                                6
No. 78477-3-1/7

tested in our adversarial system for over a century and routinely subjected to peer review,”

we rejected the defendant’s arguments and held that the trial court did not err in

concluding that a Frye hearing was not needed. iç~ See also Lizarraqa, 191 Wash. App. at

565-67 (adhering to Piqott).

       Here, Brunson requested a pretrial Five hearing on the ACE-V fingerprint analysis

technique.   In support of his argument that ACE-V is not generally accepted in the

scientific community, Brunson submitted an affidavit from Drs. Ralph and Lyn Haber. In

this affidavit, the Habers opined that fingerprint analysis has undergone significant

changes in the past 20 years and that several scientific assessments, including the 2009

Report, indicate that scientific consensus regarding reliability and acceptability of such

evidence is lacking. The Habers also asserted that the scientific arguments presented in

their affidavit rebut and render moot this court’s holdings in Piciott and Lizarraqa. The trial

court rejected these arguments and denied Brunson’s motion.

       Brunson contends that the trial court’s ruling failed to adequately consider the

Haber affidavit, including their criticisms of Piciott and Lizarracia. But Brunson has not

cited a published opinion of any court holding that ACE-V fingerprint analysis is not

generally accepted within the relevant scientific community. Such objections have been

uniformly rejected by state and federal courts, both before and after the 2009 Report.

See, ~ U.S. v. Rose, 672 F. Supp. 2d 723, 725-26 (2009) (rejecting the Habers’ criticism

of ACE-V methodology); People v. Luna, 989 N.E.2d 655, 671, 371 lIl.Dec. 65 (2013)

(summarizing relevant state and federal cases). We continue to adhere to Piqott and

Lizzaracia. The trial court did not abuse its discretion in denying Brunson’s motion for a

Five hearing.



                                              7
No. 78477-3-1/8


III.   Motion to Sever

       Brunson asserts that the trial court erred in twice denying his motions to sever

counts I and II from counts llI-Vll. We review a trial court’s denial of a motion to sever for

manifest abuse of discretion. State v. Bythrow, 114 Wash. 2d 713, 717, 790 P.2d 154 (1990).

       Offenses may be severed if “the court determines that severance will promote a

fair determination of the defendant’s guilt or innocence of each offense.” CrR 4.4(b).

However, “[t]he law does not favor separate trials.” State v. Medina, 112 Wash. App. 40, 52,

48 P.3d 1005 (2002).         Thus, “defendant seeking severance has the burden of

demonstrating that a trial involving all counts would be so manifestly prejudicial as to

outweigh the concern for judicial economy.” State v. Hunyh, 175 Wash. App. 896, 908, 307
P.3d 788 (2013) (citing Bythrow, 114 Wash. 2d at 718).

       Joinder may prejudice a defendant in that

       (1) [HJe may become embarrassed or confounded in presenting separate
       defenses; (2) the jury may use the evidence of one of the crimes charged
       to infer a criminal disposition on the part of the defendant from which is
       found his guilt of the other crime or crimes charged; or (3) the jury may
       cumulate the evidence of the various crimes charged and find guilt when, if
       considered separately, it would not so find.

Bythrow, 114 Wash. 2d at 718 (quoting State v. Smith, 74 Wash. 2d 744, 755, 446 P.2d 571

(1968) (overruled by State v. Gosby, 85 Wash. 2d 758, 539 P.2d 680 (1975)). Factors that

tend to neutralize any prejudice that may result from joinder include:

       (1) [T]he strength of the State’s evidence on each count; (2) the clarity of
       defenses to each count; (3) the court’s instruction to the jury as to the limited
       purpose for which it was to consider the evidence of each crime; and (4) the
       admissibility of the evidence of the other crimes even if they had been tried
       separately or never charged or joined.




                                              8
No. 78477-3-1/9

State v. Eastabrook, 58 Wash. App. 805, 811-12, 795 P.2d 151 (1990) (citing Smith, 74
Wash. 2d at 755).

       Here, at two separate hearings, Brunson moved to sever counts I and II from

counts III through VII. He noted that the first two counts, unlike the remaining five, were

supported by evidence of a demand note left behind at the scene of the robbery. These

demand notes had remarkably similar handwriting as the note found on Brunson following

his arrest, and Brunson’s fingerprint was found on one of the notes. He asserted this

strong evidence was not cross-admissible as to the remaining counts and that severance

was warranted to neutralize the resulting prejudice. Following both hearings, the trial

court ruled that the evidence was cross-admissible under ER 404(b) to show identity

based on modus operandi, and denied his motion to sever.

      ER 404(b) permits admission of evidence of other crimes to demonstrate the

perpetrator’s identity, but not to prove character in order to show that he acted in

conformity therewith. State v. Smith, 106 Wash. 2d 772, 775, 725 P.2d 951 (1986).

      When evidence of other bad acts is introduced to show identity by
      establishing a unique modus operandi, the evidence is relevant to the
      current charge ‘only if the method employed in the commission of both
      crimes is “so unique” that proof that an accused committed one of the
      crimes creates a high probability that he also committed the other crimes
      with which he is charged.

State v. Thanci, 145 Wash. 2d 630, 643, 41 P.3d 1159 (2002) (quoting State v. Russell, 125
Wash. 2d 24, 66—67, 882 P.2d 747 (1994)). The method of committing the crimes “must be

so unusual and distinctive as to be like a signature.” State v. Coe, 101 Wash. 2d 772, 777,

684 P.2d 668 (1984) (quoting Edward W. Cleary, McCormick’s Handbook of the Law of

Evidence   § 190, at 449 (2d ed.1972)). “The greater the distinctiveness, the higher the
probability that the defendant committed the crime, and thus the greater the relevance.”


                                            9
No. 78477-3-1/10

Thanci, 145 Wash. 2d at 643 (citing     ~ 101 Wash. 2d at 777—78).       Factors relevant to

similarity include geographic proximity, commission of the crimes within a similar time

frame, and wearing similar clothing. Thang, 145 Wash. 2d at 643.

        We conclude that there was a tenable basis for the trial court to find that the

criminal method employed in each count was sufficiently unique and distinctive to

constitute a ‘signature.”      All seven counts involved robberies of commercial

establishments in Seattle and South King County, including Starbucks, Subway, and Rite

Aid. All took place during a six-week period in January and February 2017. In all seven

robberies, the suspect wore similar clothing, including a hooded black zip-up jacket, a

black knit cap, and black sunglasses; used a robbery demand note; and placed the cash

in a black drawstring bag. In all but count V, the suspect showed or threatened that he

had a gun. Also, in all but counts II and IV, the suspect ordered food immediately prior to

commencing the robbery. In light of these similarities, the trial court did not abuse its

discretion in concluding that the need for judicial economy outweighed the potential for

prejudice.

        Brunson likens his case to State v. Bluford, but that case is distinguishable. 188
Wash. 2d 298, 393 P.3d 1219 (2017). In Bluford, the defendant was charged with seven

counts of first degree robbery, one count of first degree rape, and one count of indecent

liberties.   at 303. The trial court granted the State’s motion to join all nine counts and

denied the defendant’s motion to sever the two robberies accompanied by sexual

offenses from the five remaining robberies. ~ at 303-304. The Washington Supreme

Court held that the trial court abused its discretion by finding that the evidence on all

charges was cross-admissible to prove identity based on modus operandi. ki. at 315. The



                                            10
No. 78477-3-I/Il

court reasoned that “the differences between the charges were notable, particularly as to

the two robberies accompanied by sexual offenses.” ki. at 314. Moreover, the similarities

between the charges were more general than distinctive. ki.           Here, in contrast, the

differences among the charges against Brunson were far less significant than in Bluford.

Moreover, the prejudice inherent in sexual offenses is absent in this case.

       We also agree with the State that Brunson has not demonstrated prejudice. In the

absence of evidence to the contrary, we presume that the judge in a bench trial does not

consider inadmissible evidence in rendering a verdict. State v. Gower, 179 Wash. 2d 851,

855, 321 P.3d 1178(2014). “Moreover, in a bench trial, the danger of prejudice is reduced

because a trial judge, due to his or her experience and training, is in a better position than

jurors to identify and focus on the probative quality of evidence” and to disregard

prejudice. State v. Jenkins, 53 Wash. App. 228, 236-37, 766 P.2d 499 (1989).             In this

stipulated facts bench trial, Brunson has not shown that the trial court prejudicially used

the evidence on counts I and II to find guilt on the remaining counts based on criminal

disposition, or that the court prejudicially cumulated the evidence of the various crimes

charged to find guilt.


IV.    Restitution

       Brunson argues that the trial court erred by requiring him to pay $140 in restitution

to Rite Aid. We review the trial court’s restitution award for an abuse of discretion. State

v. Velezmoro, 196 Wash. App. 552, 557, 384 P.3d 613 (2016). We will find an abuse of

discretion only if the decision is manifestly unreasonable, or exercised on untenable

grounds, or for untenable reasons. State v. Tobin, 132 Wash. App. 161, 173, 130 P.3d 426

(2006) (citing State v. Polland, 66 Wash. App. 779, 785, 834 P.2d 51(1992)).


                                             11
No. 78477-3-1/12

       The court’s authority to award restitution is based solely on statute. State v.

Christensen, 100 Wash. App. 534, 536, 997 P.2d 1010 (2000). Restitution “shall be ordered

whenever the offender is convicted of an offense which results in injury to any person or

damage to or loss of property.” RCW 9.94A.753(5). The State bears the burden of

establishing the amount of restitution by a preponderance of the evidence. State v.

Cosgaya-Alvarez, 172 Wash. App. 785, 795, 291 P.3d 939 (2013).

       The amount of restitution must be based on “easily ascertainable damages.” RCW

9.94A.753(3). “While the claimed loss ‘need not be established with specific accuracy,’ it

must be supported by ‘substantial credible evidence.” State v. Griffith, 164 Wash. 2d 960,

965, 195 P.3d 506 (2008) (quoting State v. Fleming, 75 Wash. App. 270, 274-75, 877 P.2d
243 (1994). “Evidence supporting restitution is sufficient if it affords a reasonable basis

for estimating loss and does not subject the trier of fact to mere speculation or

conjecture.” State v. Deskins, 180 Wn.2d68, 82-83, 322 P.3d 780 (2014) (quoting State

v. Hughes, 154 Wash. 2d 118, 154, 110 P.3d 192 (2005)) (internal quotation marks omitted)

(overruled on other grounds by Wash. v. Recuenco, 548 U.S. 212, 126 S. Ct. 2546, 165
L. Ed. 2d 466 (2006)). Although the rules of evidence do not apply to restitution hearings,

the evidence must meet minimum due process requirements, such as being reasonably

reliable. State v. Kisor, 68 Wash. App. 610, 620, 844 P.2d 1038 (1993).

       Here, the State provided a restitution packet to the trial court, including a victim

loss statement completed under penalty of perjury by Rite Aid Corporation employee

Aeden Kelley in Camp Hill, Pennsylvania. The form indicated that $140 was taken from

the cash register. The victim loss statement was accompanied by a critical incident report




                                            12
No. 78477-3-1/13

describing details of the robbery, including photographs of Brunson and of the Rite Aid

store he robbed in Seattle.

       Brunson argues that this evidence falls short of the minimum standards required

to support a restitution award. He contends that the victim loss statement was provided

by an unknown individual and that the State failed to provide documentation supporting

the amount of the award. However, Brunson expressly agreed that material submitted

for purposes of his stipulated trial could be used for sentencing purposes. This includes

a SPD incident report in which Rite Aid cashier Anthony Widick states that during the

robbery, “[he] pulled the top drawer of the register out and gave it to the suspect. He said

it was approximately $140.” Sufficient evidence supports the restitution award.

      Affirmed.




WECONCUR:




~                                                 ~


                                            13